Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Heslin (applicant’s representative) on 11/23/2021.
*Note – all unlisted claims remain unchanged from the filing of 11/15/2021
The application has been amended as follows: 
Claim 17 (Currently amended). A suture clip comprising:
a disc body having two adjacent portions joined by a hinge at a first location on a perimeter of the disc body and a barrier above the hinge to center a length of suture between the two portions of the disc body;
a first suture engagement surface on a first portion of the disc body; and
a second suture engagement surface on a second portion of the disc body;
wherein the first and second suture engagement surfaces extend along a diametric line; wherein the barrier comprises an arm projecting from the first suture engagement surface and a slot formed in the second suture engagement surface, a locking zone is configured to receive suture between the two portions of the disc body and between the latch and the barrier;
wherein the first and second suture engagement surfaces close sufficiently tightly to immobilize a pair of suture lengths therebetween when the two portions are closed together.

Allowable Subject Matter
Claims 1, 2, 6-10, 17, 19-21, 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Fuchs et al (US 4291698) discloses a suture clip  (Figs. 1, 2, 4, 5) comprising: a disc body having two adjacent portions (1/2 or 20/30) joined by a hinge (3) having a latch on the perimeter of the disc body, comprising a barb (15 or 29) and a locking arm (10 or 27); a first suture engagement surface (inside vertical surface on portions 2 or 30) on a first portion (2 or 20) of the disc body; and a second suture engagement surface (inside vertical surface on portions 1 or 20) on a second portion (1 or 20) of the disc body; a barrier (32) above (Figs. 5, 6; col. 5, ll. 41-61); wherein the barrier comprises an arm (32) projecting from the first suture engagement surface and a slot (33)Amdt. dated March 4, 2021 (33) Reply to Office Action of February 5, 2021formed in the second suture engagement surface, wherein the arm is received in the slot as the two portions are closed and held together by the latch (Figs. 5, 6; col. 5, ll. 41-61); wherein the first and second suture 
The barrier (32) of Fuchs et al is disclosed as semi-circularly arcuate and extends between the hinge and the latch and adjacent thereto as seen in Fig. 5.  The barrier (32) is designed such that it cooperates with a slot (33) and therefore would not have been obvious to one of ordinary skill in the art to modify its configuration and cooperation with the latch, hinge and locking zone.  Therefore, the prior art of record does not disclose or fairly suggest either singly or combination the claimed suture clip as presently recited in amended independent claims 1 and 17.   Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771